Citation Nr: 0210776	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for dizziness and 
fainting spells.

2. Entitlement to service connection for hay fever.

3. Entitlement to service connection for insomnia and 
frequent indigestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas. 

The Board notes that various other conditions have been 
raised during the claims process, but only the foregoing were 
the subject of the Notice of Disagreement filed in March 
1997.  
 

FINDINGS OF FACT

1. Complaints of dizziness and fainting spells are shown 
during
service.

2. The veteran's reported bouts with dizziness and fainting 
spells are credible and have not been attributed to a 
diagnosed disease.

3. The veteran's hay fever is not shown to have increased in 
severity during
service.  

4. No chronic disorder manifested by insomnia and frequent 
indigestion is shown
during service.  

5.   Manifestations of insomnia and indigestion since service 
have been of minimal severity.

CONCLUSIONS OF LAW

1. Dizziness and fainting spells are shown to be due to an 
undiagnosed illness as a
result of service in the Southwest Asia theater during the 
Persian Gulf War.           38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159); 38 C.F.R.                 
§§ 3.303, 3.317 (2001).

2. Hay fever was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 (2001).

3.  Insomnia and frequent indigestion were not incurred in or 
aggravated by service and are not due, or presumed due, to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.    38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO provided the veteran 
with adequate notice as to the evidence needed to 
substantiate his claims and the reason the claims were 
denied.  The veteran received a copy of the October 1996 and 
October 1997 rating decisions, the April 1997 Statement of 
the Case, and the October 1997 and September 1998 
Supplemental Statements of the Case.  In July 1997 
correspondence, the RO provided notice of the evidence needed 
for claims based on undiagnosed illnesses related to the 
Persian Gulf.  The RO also provided notice of the VCAA to the 
veteran in correspondence dated in January 2002.  The RO has 
also made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran was afforded VA examinations in August 1997 and 
October 2001.  VA outpatient treatment records were obtained.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the duty to notify and duty to assist have been satisfied, 
and the Board will proceed with appellate review.

The RO denied service connection for dizziness, fainting 
spells, hay fever, insomnia, and frequent indigestion on a 
direct basis and pursuant to 38 C.F.R. 3.317, which provides 
for compensation for certain disabilities due to undiagnosed 
illnesses.  

The veteran's service medical records are absent complaints 
of or treatment for fainting spells, insomnia, and frequent 
indigestion since the Gulf War, the period in which the 
veteran claims his symptoms first manifested.  Only 
complaints of dizziness were noted in October 1994; however, 
the physical examination was negative.  The veteran was 
followed up in December 1994 and March 1995, but those 
examinations were also negative.  The veteran reported 
positive responses to ever having dizziness, fainting spells, 
and hay fever on his separation history report, but the 
examiner noted no sequelae of dizziness and entered "SAR" 
or seasonal allergic rhinitis next to hay fever.  No chronic 
disorders manifested by dizziness, fainting spells, hay 
fever, insomnia, or indigestion are shown during service.

The most recent VA examination in October 2001 shows that the 
examiner provided a diagnosis of vasomotor rhinitis and 
opined that this disorder was not related to service.  The 
Board notes that hay fever or seasonal allergic rhinitis may 
be considered a congenital or developmental defect not 
subject to service connection.  38 C.F.R. § 3.303(c).  
Nevertheless, the Board must consider 38 C.F.R. § 3.380, 
which provides for diseases of allergic etiology.  A review 
of all the service medical records shows that there was no 
increase in the degree of the disorder during service, and 
dispositive weight is accorded the examiner's opinion. 

In regard to the veteran's complaints of dizziness and 
fainting spells, these illnesses are probably "objectively" 
demonstrated within the context of § 3.317(a)(2) and are 
specifically listed under § 3.317(c).  In addition, there is 
no competent evidence to refute the non-medical indicators.  
Relevant symptoms and complaints are documented during 
service.  The symptomatology associated with these conditions 
have persisted over time.  As indicated, none of them has 
been specifically attributed to a known disorder. 

Indigestion and insomnia, however, were not reported during 
service.  Symptoms since service have been related, but none 
of these reports permits a compensable rating under any 
pertinent diagnostic code.  Accordingly, direct service 
connection is not warranted.  Likewise, service connection, 
either direct or presumptive, under 38 C.F.R. § 3.317 is not 
in order.    


ORDER

Service connection for an undiagnosed illness manifested by 
dizziness and fainting spells is granted.

Service connection for hay fever is denied.

Service connection for an undiagnosed illness manifested by 
insomnia and frequent indigestion is denied. 
 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

